DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including 
automatically selecting an algorithm based on the target attribute and the one or more parameters, where the algorithm type is a decision tree algorithm when the target attribute comprises one or more discrete values and a multiple interaction regression algorithm when the target attribute comprises continuous values; extracting, via the database interface, the one or more datasets from the one or more legacy systems using the source link the one or more datasets including a plurality of factors associated with the target attribute and one or more attribute inputs; analyzing, through the machine learning analysis, the response of the target attribute to each of the plurality of factors by varying the values of each factor and observing the change in the target attribute; determining, by the machine learning analysis, a subset of highly correlated factors from the plurality of factors associated with the target attribute based on the analyzed response of the target variable, where highly correlated is determined based on a threshold for the impact that each of the plurality of factors has on the target value;  generating a target mapping model using the selected algorithm and based on the one or more recommended factors and the user feedback; applying the target mapping model to determine one or more correlations between the one or more legacy systems and the target system; and automatically generating a pseudo code based on the one or more correlations as recited in independent claim 1.

Prior art of record fails to teach a combination of elements including 
automatically selecting an algorithm based on the target attribute and the one or more parameters, where the algorithm type is a decision tree algorithm when the target attribute comprises one or more discrete values and a multiple interaction regression algorithm when the target attribute comprises continuous values; extracting, via a database interface, the one or more datasets from the one or more legacy systems using the source link the one or more datasets including a plurality of factors associated with the target attribute and one or more attribute inputs, wherein the database interface that receives data from one or more legacy systems; analyzing, through the machine learning analysis, the response of the target attribute to each of the plurality of factors by varying the values of each factor and observing the change in the target attribute; determining, by the machine learning analysis, a subset of highly correlated factors from the plurality of factors associated with the target attribute based on the analyzed response of the target variable, where highly correlated is determined based on a threshold for the impact that each of the plurality of factors has on the target value; 

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESLIE WONG/Primary Examiner, Art Unit 2164